                   Case 5:16-cr-40076-DDC Document 82 Filed 10/18/18 Page 1 of 4

Prob 12C (12/04)
(D/KS 05/18)                                                                                        PACTS# 2763753
                                           United States District Court
                                                              for the
                                                     District of Kansas

          AMENDED Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Ric Meczywor                                             Case Number: 1083 5:16CR40076-002

Sentencing Judicial Officer: Honorable Daniel D. Crabtree, U.S. District Judge

Date of Original Sentence: 02/06/2017

Date of Revocation: 04/24/2018

Original Offense: Conspiracy to Commit Embezzlement Against the United States, a Class D
                  Felony

Original Sentence: 152 Days Prison, 24 Months Supervised Release

Revocation Sentence: Time Served, 24 months Supervised Release

Type of Supervision: Supervised Release                                 Date Supervision Commenced: 04/24/2018
Asst. U.S. Attorney: Christine Kenney                                               Defense Attorney: John Kerns

                                               PETITIONING THE COURT

‫ ܈‬To issue a warrant
‫ ܆‬To issue a summons

The probation officer believes that the offender has violated the following condition(s) of
supervision:

     Violation Number           Nature of Non-Compliance
              1                 Mandatory Condition #2:                  You must not unlawfully possess a
                                controlled substance.

                                The defendant possessed Lortab which he did not have a prescription for
                                in Republic County, Kansas, a felony punishable by a term of
                                imprisonment exceeding one year, as evidenced by the admission of
                                usage of this substance on May 16, 2018 in violation of K.S.A. 21-5701
                                and 21-5706.

                                The defendant possessed an opiate which he did not have a prescription
                                for in Shawnee County, Kansas, a felony punishable by a term of
                                imprisonment exceeding one year, as evidenced by the admission of
                                usage of this substance on October 3, 2018 in violation of K.S.A. 21-5701
                                and 21-5706. 1



1
    New alleged violation not contained in the original petition.
                   Case 5:16-cr-40076-DDC Document 82 Filed 10/18/18 Page 2 of 4

Prob 12C                                                            -2-
Name of Offender: Ric Meczywor                                            Case Number: 1083 5:16CR40076-002

              2                 Mandatory Condition #3: You must refrain from any unlawful use
                                of a controlled substance.

                                On May 16, 2018, the defendant admitted to taking a Lortab which he did
                                not have a prescription for on or about May 15, 2018, and signed an
                                Admission of Usage form.

                                On October 3, 2018, the defendant submitted a urine sample which was
                                confirmed positive, by the lab utilized by the Residential Re-Entry Center
                                (RRC), for Opiates, specifically morphine. The defendant denied any
                                usage.2

                                For the purposes of applying the provisions of 18 U.S.C. §§ 3565(b)(4)
                                or 3583(g)(4) (mandatory revocation for submitting more than three (3)
                                positive drug tests in a 12 month period), the defendant has submitted
                                one (1) positive qualifying sample(s). If the Court finds that the positive
                                drug test(s) constitutes possession of a controlled substance the Court
                                is required to revoke supervision and impose a sentence that includes a
                                term of imprisonment. 18 U.S.C. §§ 3565(b), 3583(g). The Court shall
                                also consider whether the availability of appropriate substance abuse
                                programs, or the offender's current or past participation in such
                                programs, warrants an exception from the requirement of mandatory
                                revocation and imprisonment under 18 U.S.C. §§ 3565(b), 3583(g). 18
                                U.S.C. §§ 3563(a), 3583(d). U.S. v Hammonds, 370 F.3d 1032 (10th Cir.
                                2004).

              3                 Standard Condition #5: You must live at a place approved by the
                                probation officer. If you plan to change where you live or anything
                                about your living arrangements (such as the people you live with),
                                you must notify the probation officer at least 10 days before the
                                change. If notifying the probation officer in advance is not
                                possible due to unanticipated circumstances, you must notify the
                                probation officer within 72 hours of becoming aware of a change
                                or expected change.3

                                On July 24, 2018, this officer spoke with Mr. Meczywor’s sister, Alena
                                Rugg. She informed this officer she and her husband moved to
                                Nebraska approximately a week prior and Mr. Meczywor no longer
                                resides with them. She did not know Mr. Meczywor’s whereabouts. She
                                provided an address to his Grandmother’s in Belleville, KS, where he
                                might reside. On July 25, 2018, this officer attempted a home contact at
                                Mr. Meczywor’s last reported address and his Grandmother’s
                                residence. There was no answer at either residence. Due to Mr.
                                Meczywor not having a phone, this officer has no means to contact him.
                                Mr. Meczywor did not provide at least 10 days prior notice to this officer
                                of a change in residence, nor did he have prior authorization to move.

              4                 Special Condition #7: You must reside in the Residential Re-entry
                                Center, in the community corrections component allowing for

2
    New alleged violation not contained in the original petition.
3
    New alleged violation not contained in the original petition.
                   Case 5:16-cr-40076-DDC Document 82 Filed 10/18/18 Page 3 of 4

Prob 12C                                                            -3-
Name of Offender: Ric Meczywor                                            Case Number: 1083 5:16CR40076-002

                                work release, for up to 120 days, at the direction of the U.S.
                                Probation Officer, and with the approval of the Court. You must
                                comply with the policies and the procedures of the Residential Re-
                                Entry Center program.4

                                As a part of the RRC’s policies and procedures, Mr. Meczywor was on
                                GPS monitoring due to his history of absconding and for accountability
                                measures with the RRC. On October 18, 2018, Mr. Meczywor left the
                                RRC without prior approval. He cut off his GPS device and his current
                                whereabouts are unknown. Mr. Meczywor has been discharged from
                                the RRC.

              5                 Standard Condition #7: You must work full time (at least 30 hours
                                per week) at a lawful type of employment, unless the probation
                                officer excuses you from doing so. If you do not have full-time
                                employment you must try to find full-time employment, unless the
                                probation officer excuses you from doing so. If you plan to change
                                where you work or anything about your work (such as your
                                position or your job responsibilities), you must notify the
                                probation officer at least 10 days before the change. If notifying
                                the probation officer at least 10 days in advance is not possible
                                due to unanticipated circumstances, you must notify the probation
                                officer within 72 hours of becoming aware of a change or expected
                                change.5

                                On October 8, 2018, Mr. Meczywor quit his employment and is currently
                                unemployed.

U.S. Probation Officer Recommendation:


           The term of supervision should be:

                    ‫ ܈‬Revoked
                    ‫ ܆‬Extended for years, for a total term of years.

‫ ܆‬The conditions of supervision should be modified as follows:




4
    New alleged violation not contained in the original petition.
5
    New alleged violation not contained in the original petition.
             Case 5:16-cr-40076-DDC Document 82 Filed 10/18/18 Page 4 of 4

Prob 12C                                             -4-
Name of Offender: Ric Meczywor                                         Case Number: 1083 5:16CR40076-002

                                                       I declare under penalty of perjury that the
                                                       foregoing is true and correct.
                                                       Executed on: 10/18/2018



                                                  by
 Approved:                                             Valerie L. Allen
                                                       U.S. Probation Officer



 Brooke M. Paulson, SUSPO

              Please indicate the Court response below and return to the U.S. Probation Officer

‫ ܆‬No Action
‫܆‬
x The Issuance of a Warrant. Petition and warrant sealed and not to be distributed to counsel
  of record. Unsealed upon arrest.
‫ ܆‬The Issuance of a Summons
‫ ܆‬Other:



                                                                      s/ Daniel D. Crabtree
                                                                  Signature of Judicial Officer
                                                                             10/18/2018
                                                                               Date
